 MILPRINT, INCORPORATED241the multiplant production and maintenance unit that it now repre-sents, and the Regional Director will issue a certificate of results ofelection to such effect.[Text of Direction of Election omitted from publication in thisvolume.]MILPRINT, INCORPORATEDandINTERNATIONAL BROTHERHOOD OF ELEC-TRICALWORKERS, LOCAL UNION 494, AFL, PETITIONER.Case No.13-IBC-2166.November 30, 1951Decisionand Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Herman J. DeKoven,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Houston, Murdock and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner requests that the Board find appropriate a unitconsisting of all journeyman electricians, apprentices, and electronictechnicians at the Employer's Milwaukee, Wisconsin, plant, excludingsupervisors and all other employees.The Intervenor and the Em-ployerployer assert the only appropriate unit is the existing bargaininggroup covering all employees with the exception of the lithographicdepartment, the rotary pressroom, and printing employees.The Employer's Milwaukee plant is engaged in the conversion offilm into packages and printing labels and similar material thereon.There are approximately 600 employees in the broad production andmaintenance unit represented by the Intervenor which has been thebargaining agent since 1937.The employees whom. the Petitioner'United Paper Workers of America, CIO, Local Number 356, herein called the Intervenor,was granted permission to intervene at the hearing upon the showing of a contractual in-terest in the representation of these employees.97 NLRB No. 34. 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDseeks to sever from the existing unit are assigned'to the electrical andelectronics departments of the plant maintenance force.There aresix journeymen electricians and one apprentice in the electrical depart-ment while two electronic technicians comprise the other department.The electricians are supervised by a foreman whose authority and workare restricted to that group alone while the electronics departmentis under the assistant chief electrician.Both these supervisors reportto the chief electrician, who, in turn, is responsible to the worksengineer in charge of all building and machine maintenance andinstallation.The duties of the journeymen electricians are to install, service, andmaintain all electrical equipment within the plant, with the exceptionof electronic equipment, and to experiment with various types of heat-producing parts used in the film-conversion process.The electronictechnicians have the responsibility of maintenance of electronic equip-ment and electrical work where electronic tubes are involved as wellas certain developmental work in that field:Both the electricians andthe electronic technicians are considered skilled employees duringstandard electrical maintenance work.The electronic technicians, onoccasion, do repair work outside the Milwaukee plant on other installa-tions of the Employer and both groups receive higher than average.pay rates.The two departments occupy adjoining shops which areseparated from the remainder of the maintenance force and the pro-duction employees by wire partitions.The Employer and the Intervenor both contend that the elec-tricians and the electronic technicians, by themselves, do not con-stitute an appropriate bargaining group. In this respect it is con-'tended that the employees in question do not comprise a sufficientlyskilled, or distinguishable, grouping to warrant severance from theestablished unit of which they are now a part.We find no merit inthis contention.While it is true that the Employer does not conductan apprenticeship program,' the record shows that the skills of theelectricians approximate those of the ordinary maintenance electricianand that their work demands corresponding training.That thistraining is secured through on-the-job instruction lacking the formaldesignation of an apprenticeship period is not decisive.3Again, while2while the Employer classifies these employees as "journeyman electrician"and "appren-tice" the designations are for job classification purposes only and do not represent partici-pation in any organized apprenticeship programThe Employer generally prefers electri-cal experience for an applicant to a job in the departments but production employees with-out such experience may transfer into the department under certain circumstancesEachemployee is then given training on the job and receives the classification 'Of "apprentice "Upon reaching the top of this pay bracket, the employee may become a "journeyman" whena vacancyis available in that classification.The electronics department, created in 1950,Is staffed by employees who had received training in the electrical department'SeeUnited States Rubber Company,81 NLRB 17. J.C.PENNEY COMPANY, INC.243the electricians may occasionally do minor nonelectrical work, andthe electronic technicians at times operate an electronic productionmachine, it is clear that the normal range and type of duties performedby these employees are within the confines of the electrical craft.Upon the entire record, the Board finds that all electricians, appren-tices, and electronic technicians at the Employer's Milwaukee, Wis-consin,plant, excluding the` electrical department .foreman, theassistant chief electrician, office and clerical employees, professionalemployees, guards, and all supervisors as defined in the Act, asamended, comprise a highly skilled, homogeneous,- and identifiablecraft group who may constitute an appropriate bargaining unit not-withstanding their previous inclusion in a larger bargaining group .4However, we shall not make any unit determination as to these em-ployees until we have first ascertained their desires in the matter.If amajority vote for the Petitioner they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and the RegionalDirector conducting the election directed herein is instructed to issuea certification of representatives to the Petitioner for the unitdescribed above, which the Board, under such circumstances, finds tobe appropriate for purposes of collective bargaining.In the event amajority vote for the Intervenor, the Board finds the existing unitto be appropriate and the Regional Director will issue a certificate ofresults of election to such effect.[Text of Direction of Election omitted from publication in thisvolume.]*SeeBunker Hill and Sullivan Mining and Concentrating Company, et al.,89 NLRB 243,and cases cited thereinJ.C.PENNEYCOMPANY,INC.andRETAILCLERKS INTERNATIONALASSOCIATION, LocAL No. 1119, AFL,PETITIONER.CaseNo. 20-RC-14-39.November 30, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Louis S. Penfield, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three; memberpanel [Chairman Herzog and Members Reynolds and Styles].97 NLRB No 45.